Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darren Leonard Izard appeals the district court’s order granting his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Izard, No. 5:02-cr-00037-RLV-4 (W.D.N.C. Oct. 15, 2008). Further, as this court has recently issued its opinion in United States v. Hood, 556 F.3d 226 (4th Cir.2009), we deny Izard’s motion to place this appeal in abeyance for Hood as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.